USDC IN/ND case 3:20-cv-00230-JD-MGG document 24 filed 05/06/20 page 1 of 16


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    SOUTH BEND DIVISION

 LANCE WALTERS,

                   Plaintiff,

                           v.                                CAUSE NO. 3:20-CV-230-JD-MGG

 WEXFORD OF INDIANA, LLC,
 et al.,

                   Defendants.

                                        OPINION AND ORDER

       Lance Walters, a prisoner without a lawyer, filed an amended complaint against

ten defendants. 1 A filing by an unrepresented party “is to be liberally construed, and a

pro se complaint, however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A,

the court must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief.

       On February 7, 2020, Walters was transferred from the Putnamville Correctional

Facility to the Westville Correctional Facility. He alleges that he met with the medical

staff upon intake and informed a nurse of his previous lupus diagnosis and the need for

his “cane, knee supports, shower chair, [and] pull-ups.” ECF 23 at 3. None of those



       1   Walters also previously filed a motion for preliminary injunctive relief. ECF 4.
USDC IN/ND case 3:20-cv-00230-JD-MGG document 24 filed 05/06/20 page 2 of 16


devices were given to him at that time. He also informed the nurse of his need for a

bottom bunk pass. He was issued the pass, but he is forced to walk up two flights of

stairs to get to his bunk which causes him pain. Walters claims he sent numerous

healthcare requests to Dorothy Livers, the Health Service Administrator (Administrator

Livers), and Michelle Rebac, the Director of Medical Services (Director Rebac),

regarding the situation, but he was informed that there were no doctor’s orders for the

devices even though Walters had pointed out that such an order from Doctor Pablo

Perez was available in his electronic medical record.

       Later, although it is unclear exactly when, Walters met with RN Rogers (Nurse

Rogers) in person and told her he needed his cane, knee supports, and pull-ups because

he was in severe pain and could barely walk. He showed her his swollen knees and a

rash caused by having urinated on his clothing. Nurse Rogers made fun of Walters’s

requests and did not do anything to treat his issues. On March 2, 2020, Walters met with

RN Cody (Nurse Cody) who also failed to provide him with his medical devices and

refused to give him medication for his rash. Instead, he was instructed that he would be

issued a pass to pick up the devices in the medication room, but he never received one. 2

Walters alleges that, due to the lack of treatment, his health has deteriorated and he is

“very ill.” ECF 23 at 9. He has sued all of the defendants for monetary damages and

injunctive relief in the form of providing him with “constitutional medical care for

Plaintiff to follow MD Pablo Perez’s orders.” Id. at 10.




       2   Walters indicates he has since received pull-ups, however, with the help of a Sergeant Brown.


                                                     2
USDC IN/ND case 3:20-cv-00230-JD-MGG document 24 filed 05/06/20 page 3 of 16


        Under the Eighth Amendment, inmates are entitled to constitutionally adequate

medical care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner

must satisfy both an objective and subjective component by showing: (1) his medical

need was objectively serious; and (2) the defendant acted with deliberate indifference to

that medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A medical need is

“serious” if it is one that a physician has diagnosed as mandating treatment, or one that

is so obvious that even a lay person would easily recognize the necessity for a doctor’s

attention. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). On the subjective prong, the

plaintiff must establish that the defendant “acted in an intentional or criminally reckless

manner, i.e., the defendant must have known that the plaintiff was at serious risk of

being harmed and decided not to do anything to prevent that harm from occurring even

though he could have easily done so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005)

(internal quotation marks, brackets, and citations omitted).

        Walters describes his lupus as an autoimmune condition that attacks his joints

and muscles and causes pain and mobility problems. Giving Walters the benefit of the

inferences to which he is entitled at this stage, it is plausible that his medical condition

is serious and that his cane, knee supports, shower chair, and pull-ups could constitute

serious medical needs related to that condition. 3 See McDonald v. Hardy, 821 F.3d 882,

889 (7th Cir. 2016) (“chronic or degenerative conditions that cause harm that may

escalate and have significant future repercussions unless adequately treated” can be



        3 Indeed, Walters alleges that the devices were prescribed to him by a physician at another facility
and that they are medically necessary.


                                                     3
USDC IN/ND case 3:20-cv-00230-JD-MGG document 24 filed 05/06/20 page 4 of 16


objectively serious); Franklin v. McCaughtry, 110 Fed. Appx. 715, 721 (7th Cir. 2004) (in

certain cases, even the “need for prescription glasses could conceivably constitute a

serious medical need”); West v. Millen, 79 Fed. Appx. 190, 193 (7th Cir. 2003) (“pain due

to the withholding of medication can constitute a serious medical need”).

        Moreover, it is plausible that Nurse Rogers and Nurse Cody were deliberately

indifferent to Walters’s serious medical needs. Walters alleges that they were aware of

his condition and diagnosis—including the medical devices he needed and the pain he

was suffering absent them—but they refused to assist him with obtaining the devices,

treating his issues including his rash, or addressing his pain. See Arnett v. Webster, 658

F.3d 742, 753 (7th Cir. 2011) (collecting cases and noting that a “delay in treating non-

life-threatening but painful conditions may constitute deliberate indifference” and that

a “refusal to provide an inmate with prescribed medication or to follow the advice of a

specialist can also state an Eighth Amendment claim if the delay exacerbated the injury

or unnecessarily prolonged an inmate’s pain”). Although further fact-finding may

reveal that the nurses had a valid reason for their actions, based on these allegations,

Walters has stated plausible Eighth Amendment claims against Nurse Rogers and

Nurse Cody for monetary damages. 4




        4 In addition to being deliberately indifferent to his medical needs, Walters alleges that Nurse
Rogers retaliated against him because he had his mother call the prison about his medical problems.
Specifically, Walters alleges that Nurse Rogers stated loudly, “Are you the one who had your mommy
call here?” and continued making fun of him in retaliation for the phone call. ECF 23 at 4. Even assuming,
arguendo, that the phone call constituted an activity protected by the First Amendment and that it was a
motivating factor for the retaliation, it cannot be plausibly inferred that Nurse Rogers’s mockery would
“deter a person of ordinary firmness” from exercising his rights. Bridges v. Gilbert, 557 F.3d 541, 552 (7th
Cir. 2009); see also Bart v. Telford, 677 F.2d 622, 625 (7th Cir. 1982) (“It would trivialize the First
Amendment to hold that harassment for exercising the right of free speech was always actionable no


                                                     4
USDC IN/ND case 3:20-cv-00230-JD-MGG document 24 filed 05/06/20 page 5 of 16


        Walters also alleges that he sent several health care requests to Administrator

Livers and Director Rebac—specifically advising them of his need for his cane, knee

supports, shower chair, and pull-ups and pointing them to the electronic medical record

as proof that they were necessary and had been previously prescribed by a physician—

but they ignored his requests. Again, although it is possible that there was a reason for

denying Walters these medical devices, at this stage he has stated plausible Eighth

Amendment claims against Administrator Livers and Director Rebac for monetary

damages. See Franklin, 110 Fed. Appx. at 721.

        Similarly, Walters alleges that he wrote to John Hicks, the ADA Coordinator,

about his lupus condition and specifically explained to him that he had doctor’s orders

for his previously prescribed devices, that the medical staff was refusing to provide him

with those devices, and that he wished to receive them so that his disability could be

reasonably accommodated. According to Walters, Hicks ignored those requests.

Accordingly, at this stage, he has stated a plausible Eighth Amendment claim against

Hicks for monetary damages. 5

        However, the same cannot be said for the non-medical defendants, including

Warden John Galipeau and John Harvil, the Grievance Specialist. 6 There is no general



matter how unlikely to deter a person of ordinary firmness from that exercise . . ..”). Therefore, he has not
stated a claim against Nurse Rogers for retaliation on this basis.

        5To the extent that Walters is attempting to raise an ADA failure to accommodate claim against
Hicks, however, he may not do so. See Jaros v. Ill. Dep’t of Corr., 684 F.3d 667, 670 (7th Cir. 2012)
(“[E]mployees of the Department of Correction[] are not amenable to suit under the Rehabilitation Act or
the ADA.”).

        Walters also mentions Paul Sonnenberg, but he is not named as a defendant in the amended
        6

complaint.


                                                      5
USDC IN/ND case 3:20-cv-00230-JD-MGG document 24 filed 05/06/20 page 6 of 16


respondeat superior liability under 42 U.S.C. § 1983. Burks v. Raemisch, 555 F.3d 592, 596

(7th Cir. 2009). “[P]ublic employees are responsible for their own misdeeds but not for

anyone else’s.” Id. “Only persons who cause or participate in the violations are

responsible.” George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007). This is especially true in

the context of differentiating between medical and non-medical defendants:

       [I]f a prisoner is under the care of medical experts ... a non-medical prison
       official will generally be justified in believing that the prisoner is in
       capable hands. This follows naturally from the division of labor within a
       prison. Inmate health and safety is promoted by dividing responsibility
       for various aspects of inmate life among guards, administrators,
       physicians, and so on. Holding a non-medical prison official liable in a
       case where a prisoner was under a physician’s care would strain this
       division of labor.

Arnett, 658 F.3d at 755 (citing Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir.2004)).

       Here, Walters alleges that he “sent complaints in writing” to these defendants

but they “failed to intervene or help me or provide me with a duty of care.” ECF 23 at 4.

He later states that they never met with him to investigate his claims, even though they

knew of his “special needs” via the Offender Information System. Id. at 5–6. While it is

true that non-medical defendants cannot simply ignore the plight of an inmate, a

plaintiff must allege that the communication(s) sent to prison officials were sufficient in

their “content and manner of transmission” to give those officials “notice to alert him or

her to an excessive risk to inmate health or safety.” Arnett, 658 F.3d at 755 (internal

quotation marks and citation omitted). This is because “mere negligence in failing to

detect and prevent subordinates’ misconduct is not sufficient.” Id. (citing Vance v. Peters,

97 F.3d 987, 993 (7th Cir.1996)). Walters’s vague allegations that he sent the non-medical



                                               6
USDC IN/ND case 3:20-cv-00230-JD-MGG document 24 filed 05/06/20 page 7 of 16


defendants complaints but they ignored his requests are “too meager” to state a claim.

See id. at 756; see also Burks, 555 at 595 (“[Inmate’s] contention that any public employee

who knows (or should know) about a wrong must do something to fix it is just an effort

to evade, by indirection, Monell’s rule that public employees are responsible for their

own misdeeds but not for anyone else’s.”).

       Additionally, Walters contends that Harvil mishandled his grievances. He

describes multiple missteps by Harvil along the way that allegedly hindered his ability

to properly grieve the situation. However, an allegation that Harvil failed to adequately

process his grievance requests does not state a claim. See Kervin v. Barnes, 787 F.3d 833,

835 (7th Cir. 2015); see also Grieveson v. Anderson, 538 F.3d 763, 770 (7th Cir. 2008) (noting

that there is not a Fourteenth Amendment substantive due-process right to an inmate

grievance procedure).

       Walters has also sued Wexford of Indiana, LLC. Wexford is a private company

that provides medical care within the prison. A private company performing a state

function can be held liable to the same extent as a municipal entity under Monell v. Dep’t

of Soc. Servs. of City of New York, 436 U.S. 658 (1978). Rice v. Corr. Med. Servs., 675 F.3d

650, 675 (7th Cir. 2012) (Monell framework applies to private company providing

medical care at correctional facility). But, a corporation “cannot be held liable under §

1983 on a respondeat superior theory.” Calhoun v. Ramsey, 408 F.3d 375, 379 (7th Cir.

2005). Rather, corporate liability exists only “when execution of a [corporation’s] policy

or custom . . . inflicts the injury.” Id. Here, Walters alleges that Wexford has “treatment

protocols for treating chronic care patients” in place but that it is the custom or practice


                                               7
USDC IN/ND case 3:20-cv-00230-JD-MGG document 24 filed 05/06/20 page 8 of 16


of Wexford’s employees to ignore the medical complaints from those patients instead of

following protocol. ECF 23 at 6. Giving Walters the benefit of the inferences to which he

is entitled, he has stated a plausible Monell claim against Wexford at this stage.

       In a claim new to the amended complaint, Walters alleges that, on March 12,

2020, he presented to Urgent Care, where he met with Director Rebac, Administrator

Livers, and Joshua Kuiper, a registered nurse (Nurse Kuiper). According to Walters,

Nurse Kuiper took his blood pressure, which came back high because he, Administrator

Livers, and Director Rebac were intimidating him during the examination. When he

stated that he felt unsafe and wished to leave because it “seemed like an interrogation,”

Nurse Kuipers told him, “If you even act like your (sic) going to stand up out of your

chair this is going to be a bad day for you, bud.” ECF 23 at 7. Administrator Livers told

him that if he did not sign “forms releasing liability,” she would have his “mother’s

phone number restricted and my visits taken” away. Id. Director Rebac told him there

was nothing wrong with him and “threatened” him. At that point, Kenneth Gann, the

Deputy Warden, entered the room. Walters explained the situation to him.

Administrator Livers interjected and stated, “All of us here are aware of your number

of lawsuits, that is why you were transferred here and your (sic) not going to

manipulate us.” Id. at 8. When Walters reiterated that he didn’t want to discuss the

pending litigation, Deputy Warden Gann stated, “You are done here. You can get a

lawyer, I can get a lawyer, and they will get a lawyer, and they can all have coffee

together.” Id.




                                             8
USDC IN/ND case 3:20-cv-00230-JD-MGG document 24 filed 05/06/20 page 9 of 16


          “To prevail on his First Amendment retaliation claim, [Walters] must show that

(1) he engaged in activity protected by the First Amendment; (2) he suffered a

deprivation that would likely deter First Amendment activity in the future; and (3) the

First Amendment activity was at least a motivating factor in the Defendants’ decision to

take the retaliatory action.” Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012) (quotation

marks and citations omitted). Walters alleges that he engaged in protected activity by

filing this lawsuit and by previously complaining about the lack of medical care

through internal prison procedures. However, he does not allege that he has suffered a

deprivation that would likely deter First Amendment activity. This is because not every

instance of retaliatory conduct results in a constitutional violation. See Bridges v. Gilbert,

557 F.3d 541, 555 (7th Cir. 2009). “A tort to be actionable requires injury. It would

trivialize the First Amendment to hold that harassment for exercising the right of free

speech was always actionable no matter how unlikely to deter a person of ordinary

firmness from that exercise . . ..” Id. (quoting Bart v. Telford, 677 F.2d 622, 625 (7th Cir.

1982)).

          Here, Walters says he was threatened with such deprivations during one

particular meeting—the threat of implied violence in the context of having a “bad day”

by Nurse Kuipers, the threat of the loss of privileges by Defendant Livers, and the

threat of legal confrontation between attorneys by Deputy Warden Gann. However, the

Seventh Circuit has determined that the mere threat of violence by prison officials does

not always amount to retaliation. In Antoine v. Uchtman, 275 Fed. Appx. 539, 541 (7th

Cir. 2008), guards made racist and threatening statements towards the plaintiff who


                                               9
USDC IN/ND case 3:20-cv-00230-JD-MGG document 24 filed 05/06/20 page 10 of 16


claimed they had done so in retaliation for his prior complaints. In analyzing whether

those statements constituted unconstitutional retaliation, the Seventh Circuit noted:

       Antoine does not contend that the guards took any concrete action that
       dissuaded him from continuing to file grievances; indeed, his complaint
       and brief reveal that every time a guard made a statement that he deemed
       racist or threatening, he filed a fresh grievance against that guard. He has
       not been silenced, and the Constitution does not compel guards to address
       prisoners in a civil tone using polite language. Prisons may think it well to
       control guards’ manner of speech, but that is for statutes and regulations
       (or perhaps the common law) rather than constitutional right.

Id.; see also Nibbe v. Livingston, No. 15-CV-933-SMY-RJD, 2018 WL 722555, at *3 (S.D. Ill.

Feb. 6, 2018) (finding, in part, that guard’s threat “did not rise to the level of deprivation

that would likely deter First Amendment activity in the future” because the plaintiff’s

activity in filing additional grievances was not actually deterred). Walters does not

allege that he was subjected to violence or that any privileges were actually revoked

subsequent to the meeting at Urgent Care. Moreover, it is clear that Walters has

continued to file grievances and lawsuits against medical staff and prison officials as is

evidenced by his claims in this lawsuit and others. 7 A complaint must contain sufficient

factual matter to “state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has alleged—

but it has not shown—that the pleader is entitled to relief.’” Ashcroft v. Iqbal, 556 U.S.




       See Walters v. Wexford of Indiana, 3:20-CV-354-JD-MGG and Walters v. Dr. Liaw, 3:20-CV-316-JD-
       7

MGG, both of which were filed after the March 12, 2020, meeting.


                                                  10
USDC IN/ND case 3:20-cv-00230-JD-MGG document 24 filed 05/06/20 page 11 of 16


662, 679 (2009) (quotation marks and brackets omitted). As presented, Walters has not

stated a plausible claim for First Amendment retaliation on these grounds. 8

        Finally, in his amended complaint, Walters states that he is requesting injunctive

relief for constitutionally adequate medical care and for the defendants to “follow MD

Pablo Perez’s orders.” ECF 23 at 10. He also filed a separate motion for preliminary

injunctive relief. ECF 4. Construing the complaint liberally to include the relief

requested in the motion, Walters asks that: (1) Wexford be ordered to send him to a

specialist to treat his lupus; (2) that the defendants be enjoined from transferring him to

a different facility; and (3) that a preliminary injunction be issued to ensure he receives

treatment for his lupus and is given back his cane, knee supports, shower chair, and

medications.

        It is the warden who is “a proper defendant [for] injunctive relief [and is]

responsible for ensuring that any injunctive relief is carried out.” Gonzalez v. Feinerman,

663 F.3d 311, 315 (7th Cir. 2011). As to the medical requests, Walters may proceed

against Warden Galipeau in his official capacity to obtain an injunction for




         8 It is also unclear that any such claim could possibly be exhausted, as Walters signed the original

complaint initiating this lawsuit on March 6, 2020, but these allegedly retaliatory acts did not take place
until March 12, 2020. “No action shall be brought with respect to prison conditions under section 1983 . . .
until such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). “Failure to
exhaust is an affirmative defense that a defendant has the burden of proving.” King v. McCarty, 781 F.3d
889, 893 (7th Cir. 2015). Nevertheless, “a plaintiff can plead himself out of court. If he alleges facts that
show he isn’t entitled to a judgment, he’s out of luck.” Early v. Bankers Life and Cas. Co., 959 F.2d 75, 79
(7th Cir. 1992) (internal citations omitted). “[A] suit filed by a prisoner before administrative remedies
have been exhausted must be dismissed; the district court lacks discretion to resolve the claim on the
merits, even if the prisoner exhausts intra-prison remedies before judgment.” Perez v. Wisconsin Dep’t of
Corr., 182 F.3d 532, 535 (7th Cir. 1999). While Walters claims that Harvil interfered with the grievance
process in general, with regard to these specific allegations (which occurred after the suit was initiated) it
is not plausible that Walters attempted to grieve them. See id. at 536 (“No one can know whether
administrative requests will be futile; the only way to find out is to try.”) (emphasis in original).


                                                     11
USDC IN/ND case 3:20-cv-00230-JD-MGG document 24 filed 05/06/20 page 12 of 16


constitutionally adequate medical care and supplies related to his lupus. That said, the

specific injunctive relief Walters requests—including receiving care from an outside

specialist and mandating that the orders of a previous prison doctor are followed—may

not be ordered even if it is ultimately determined that his current medical care is

inadequate. While it is true that the Warden has both the authority and the

responsibility to ensure Walters receives the medical care to which he is entitled under

the Eighth Amendment, Gonzalez, 663 F.3d at 315, there may be various ways to do so

that do not involve sending Walters to a specialist. Simply put, Walters cannot dictate

how such medical care is provided. See Westefer v. Neal, 682 F.3d 679, 683 (7th Cir. 2012)

(The Prison Litigation Reform Act mandates that “remedial injunctive relief must be

narrowly drawn, extend no further than necessary to correct the violation of the Federal

right, and use the least intrusive means necessary to correct the violation of the Federal

right.”) (internal quotation marks, brackets, and citations omitted)); see also Forbes v.

Edgar, 112 F.3d 262, 267 (7th Cir. 1997) (Inmates are “not entitled to demand specific

care [nor] entitled to the best care possible.”). Therefore, injunctive relief—if granted—

would be limited to requiring correctional officials to provide medical treatment and

supplies for Walters’s lupus to the extent required by the Constitution.

       As to his request that the Warden be enjoined from transferring him to a

different facility, Walters has provided no basis for proceeding on a claim for such

relief. Therefore, the claim for injunctive relief to “stop defendants from transferring

me” will be dismissed.




                                             12
USDC IN/ND case 3:20-cv-00230-JD-MGG document 24 filed 05/06/20 page 13 of 16


      With regard to the motion for preliminary injunctive relief, a “preliminary

injunction is an extraordinary and drastic remedy, one that should not be granted

unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek v.

Armstrong, 520 U.S. 968, 972 (1997) (emphasis in original).

      To obtain a preliminary injunction, a plaintiff must first show that: (1)
      without such relief, it will suffer irreparable harm before final resolution
      of its claims; (2) traditional legal remedies would be inadequate; and (3) it
      has some likelihood of success on the merits. If a plaintiff makes such a
      showing, the court next must weigh the harm the plaintiff will suffer
      without an injunction against the harm the defendant will suffer with one.
      This assessment is made on a sliding scale: The more likely the plaintiff is
      to win, the less heavily need the balance of harms weigh in his favor; the
      less likely he is to win, the more need it weigh in his favor. Finally, the
      court must ask whether the preliminary injunction is in the public interest,
      which entails taking into account any effects on non-parties. Ultimately,
      the moving party bears the burden of showing that a preliminary
      injunction is warranted.

Courthouse News Serv. v. Brown, 908 F.3d 1063, 1068 (7th Cir. 2018) (citations and

quotation marks omitted). Here, Walters has alleged that he is not receiving any

medical care for his lupus, including medically prescribed devices, which is causing

him pain, suffering, and rashes. The court will defer ruling on the motion until the

Warden has filed a response and Walters has had an opportunity to reply.

      For these reasons, the court:

      (1) LIFTS the previously ordered stay (ECF 16);

      (2) GRANTS Lance Walters leave to proceed against RN Rogers, Dorothy Livers,

and Michelle Rebac in their individual capacities for monetary damages for failing to

provide him with constitutionally adequate medical care, including medically necessary




                                            13
USDC IN/ND case 3:20-cv-00230-JD-MGG document 24 filed 05/06/20 page 14 of 16


devices, related to his is previously diagnosed lupus condition beginning in February of

2020, in violation of the Eighth Amendment;

       (3) GRANTS Lance Walters leave to proceed against RN Cody in her individual

capacity for monetary damages for failing to provide him with constitutionally

adequate medical care, including medically necessary devices, related to his is

previously diagnosed lupus condition on March 2, 2020, in violation of the Eighth

Amendment;

       (4) GRANTS Lance Walters leave to proceed against John Hicks in his individual

capacity for monetary damages for being deliberately indifferent to his serious medical

needs related to his previously diagnosed lupus condition, after he was advised, in

writing, that Lance Walters was not receiving constitutionally adequate medical care,

including medically necessary devices, in violation of the Eighth Amendment;

       (5) GRANTS Lance Walters leave to proceed against Wexford of Indiana, LLC,

for money damages for maintaining a custom or practice of ignoring the medical needs

of inmates with chromic health conditions, which resulted in a violation of his Eighth

Amendment rights;

       (6) GRANTS Lance Walters leave to proceed against Warden John Galipeau in

his official capacity for injunctive relief to ensure he is provided with constitutionally

adequate medical care, including medically necessary devices, for his previously

diagnosed lupus condition as required by the Eighth Amendment;

       (7) DISMISSES, John Harvil, Joshua Kuiper, and Kenneth Gann;

       (8) DISMISSES all other claims;


                                             14
USDC IN/ND case 3:20-cv-00230-JD-MGG document 24 filed 05/06/20 page 15 of 16


      (9) DIRECTS the clerk to request Waiver of Service from (and, if necessary, the

United States Marshals Service to serve process on) Wexford of Indiana, LLC, RN

Rogers, RN Cody, Dorothy Livers, and Michelle Rebac at Wexford of Indiana, LLC,

with a copy of this order and the amended complaint (ECF 23), pursuant to 28 U.S.C. §

1915(d);

      (10) ORDERS the Indiana Department of Correction and Wexford of Indiana,

LLC, to provide the United States Marshal Service with the full name, date of birth,

social security number, last employment date, work location, and last known home

address of any defendant who does not waive service if they have such information;

      (11) DIRECTS the clerk to request Waiver of Service from (and, if necessary, the

United States Marshals Service to serve process on) Warden John Galipeau and John

Hicks at the Indiana Department of Correction with a copy of this order, the amended

complaint (ECF 23), and the motion for preliminary injunction (ECF 4), pursuant to 28

U.S.C. § 1915(d);

      (12) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Wexford of Indiana, LLC, RN

Rogers, RN Cody, Dorothy Livers, Michelle Rebac, John Hicks, and Warden John

Galipeau to respond to the amended complaint, as provided for in the Federal Rules of

Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which Lance Walters

has been granted leave to proceed in this screening order; and

      (13) ORDERS Warden John Galipeau to file and serve by May 18, 2020, a

response to the motion for preliminary injunction (ECF 4) with a sworn statement (and

supporting medical documentation as necessary) explaining how Lance Walters is


                                           15
USDC IN/ND case 3:20-cv-00230-JD-MGG document 24 filed 05/06/20 page 16 of 16


receiving constitutionally adequate medical care, including medically necessary

devices, for his previously diagnosed lupus condition.

      SO ORDERED on May 6, 2020

                                                  /s/JON E. DEGUILIO
                                               JUDGE
                                               UNITED STATES DISTRICT COURT




                                          16
